Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 27, 2020. The following action is taken:
Applicant’s representative is respectfully asked to review the claimed invention as to the broad interpretation by the examiner. For example claim 1 stating “A method comprising: detecting a coupling (a connection/ a signal) between a read/write controller and a storage drive including a primary (first or any) storage medium; and responsive to the detection of the coupling (connection or signal) , reading adaptives (any data or information) for the primary (first or any) storage medium from the primary storage medium”. So claim 1 read on determining a signal or a connection between a controller and a disk in order to read data from the medium.

Claim 7 stating “A system comprising: a hardware controller removably coupled (container or housing) to a storage drive including a primary storage (first or any disk) medium, the hardware controller configured to: detect a coupling(connection or signal)  between a read/write controller and a storage drive including a primary storage medium; responsive to detecting the coupling, read adaptives (data or information)  for the primary storage medium from the primary storage medium; and load (memorize) the adaptives (data or information)  into volatile memory to configure the system (setup the system) for access to the primary storage medium”. 
Basically the claim read on reading data from a medium after a connection signal then storing the data into a memory to setup the system.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 6, 7, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klum et al (8775825).
Regarding claims 1 and 14, the reference shows a method (fig 5) comprising: detecting a coupling between a read/write controller (fig 5 steps 508 and 510)  and a storage drive including a primary storage medium (fig 2)  and column 7 lines 41-60; and responsive to the detection of the coupling, reading adaptives (key information) for the primary storage medium from the primary storage medium column 8 lines 38-50. The processing operation is controlled by elements shown in figs 3 and 9.
Regarding claim 7, the reference shows . A system comprising: a hardware controller (docking station 108 of fig 3) removably coupled to a storage drive including a primary storage medium fig 2, the hardware controller configured to: detect a coupling between a read/write controller and a storage drive including a primary storage medium column 8 lines 38-50; responsive to detecting the coupling, read adaptives for the primary storage medium from the primary storage medium column 7 lines 40-60; and load the adaptives into volatile memory to configure 

With respect to the limitations of claims 6 and 12 see fig 2.
Claims 2-5, 8-11, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach “passive fly height mode” reading operation, lower linear density adaptive data on the primary disk, critical and non-critical adaptive data on a first and second storage mediums.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9904777 and 8949626.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688